DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claim(s) 1-15, drawn to an ink composition.
 	Group II, claim(s) 16-23, drawn to an ink composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 The groups lack unity of invention because the groups do not share the same or corresponding technical feature. Group II requires a monomeric building block, while Group I requires no such technical feature.
During a telephone conversation with David Roise on 06/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 requires that the molar ratio of complexing agent to the gold salt is around 6:1.  However, no examples or description for the molar ratio of the complexing agent to the gold salt being around 6:1 is given in the specification. The specification describes the molar ratio of the alkyl amine when added to the short chain carboxylate, but does not show how the molar ratio of the complexing agent to the gold salt can be achieved at the recited ratio.  
For purposes of examination, it will be assumed that the claim recites “the molar ratio of the complexing agent to the carboxylate of the gold salt is around 6:1.”
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10, 12, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wu et al. (US 2015/0344714). 	Regarding claim 1, Wu et al. disclose “an ink composition for making a conductive gold structure (paragraph 23), the ink composition comprising:  	a gold salt (paragraph 28: gold chloride); and  	a complexing agent (paragraph 24), optionally further comprising a short chain carboxylic acid or salt thereof, 	wherein the gold salt is a carboxylate, or the gold salt is capable of forming a carboxylate with the short chain carboxylic acid or with the salt thereof (gold chloride is more than capable of forming a carboxylate with a short chain carboxylic acid).” 	Regarding claim 2, Wu et al. further disclose “wherein the gold salt is a gold (I) salt, a gold (II) salt, or a gold (III) salt (paragraph 26: penultimate sentence.  Additionally, gold chloride encompasses gold(I) chloride).” 	Regarding claim 3, Wu et al. further disclose “wherein the gold salt is gold(III) formate, gold(III) acetate, gold(III) propionate, gold(III) lactate, gold(III) oxalate, gold(III) carbonate, gold(III) nitrate, gold(III) nitrite, gold(III) phosphate, gold(III) oxide, gold(III) fluoride, gold(III) bromide, gold(I) chloride (paragraph 26: penultimate sentence), gold(III) chloride (paragraph 26 penultimate sentence), gold(III) chloride trihydrate, gold(III) hydroxide, gold(I) iodide, hydrogen tetrabromoaurate(III) hydrate, potassium gold(III) chloride, or gold(III) terephthalate.” 	Regarding claim 6, Wu et al. further disclose “wherein the complexing agent is an alkyl amine or ammonia (paragraph 28: propylamine).” 	Regarding claim 7, Wu et al. further disclose “wherein the alkyl amine is a primary amine, a secondary amine, or a polyamine (paragraph 28).” 	Regarding claim 8, Wu et al. further disclose “wherein the alkyl amine is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine (paragraph 28), dipropylamine, butylamine, dibutylamine, amylamine, isoamylamine, dipentylamine, and combinations thereof.).”  	Regarding claim 10, Wu et al. further disclose “further comprising methylene diamine or ethylene diamine (paragraph 28).” 	Regarding claim 12, Wu et al. further disclose “wherein the gold salt is gold(III) formate (paragraph 24: metal formates), and  	wherein the complexing agent is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine (paragraph 28), dipropylamine, butylamine, dibutylamine, amylamine, dipentylamine, ammonia, and combinations thereof.” 	Regarding claim 13, Wu et al. further disclose “wherein the complexing agent is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine (paragraph 28), dipropylamine, butylamine, dibutylamine, amylamine, dipentylamine, ammonia, and combinations thereof, and  	wherein the short chain carboxylic acid is acetic acid (this is an optional component which does not define over Wu et al.).” 	Regarding claim 14, Wu et al. further disclose “further comprising ethylene diamine (paragraph 28).”

Claim(s) 1-4, 6-9, 11, 13, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McCullough et al. (US 2011/0111138).
	Regarding claim 1, McCullough et al. disclose “an ink composition for making a conductive gold structure (title, abstract), the ink composition comprising:  	a gold salt (paragraphs 191 and 193: oxidation state of (I) or (II)); and  	a complexing agent (paragraph 202), optionally further comprising a short chain carboxylic acid or salt thereof, 	wherein the gold salt is a carboxylate (paragraph 207), or the gold salt is capable of forming a carboxylate with the short chain carboxylic acid or with the salt thereof.” 	Regarding claim 2, McCullough et al. further disclose “wherein the gold salt is a gold (I) salt, a gold (II) salt, or a gold (III) salt (paragraph 193).” 	Regarding claim 3, McCullough et al. further disclose “wherein the gold salt is gold(III) formate, gold(III) acetate (paragraph 209: R=1: one having ordinary skill in the art could at once envisage R=1 from the disclosure of R being linear and having 5 or fewer carbons), gold(III) propionate, gold(III) lactate, gold(III) oxalate, gold(III) carbonate, gold(III) nitrate, gold(III) nitrite, gold(III) phosphate, gold(III) oxide, gold(III) fluoride, gold(III) bromide, gold(I) chloride, gold(III) chloride, gold(III) chloride trihydrate, gold(III) hydroxide, gold(I) iodide, hydrogen tetrabromoaurate(III) hydrate, potassium gold(III) chloride, or gold(III) terephthalate.” 	Regarding claim 4, McCullough et al. disclose “wherein the gold salt is a gold carboxylate (paragraph 207).” 	Regarding claim 6, McCullough et al. further disclose “wherein the complexing agent is an alkyl amine or ammonia (paragraph 202).” 	Regarding claim 7, McCullough et al. further disclose “wherein the alkyl amine is a primary amine, a secondary amine, or a polyamine (paragraph 202).”  	Regarding claim 8, McCullough et al. further disclose “wherein the alkyl amine is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine, dipropylamine, butylamine, dibutylamine, amylamine, isoamylamine, dipentylamine, and combinations thereof (paragraph 202: one having ordinary skill in the art can at once envisage a linear alkyl amine wherein the number of carbon atoms is 1, 2, 3, or 4 from the disclosure of paragraph 202).”  	Regarding claim 9, McCullough et al. further disclose “wherein the short chain carboxylic acid is selected from the group consisting of formic acid, acetic acid, propionic acid, lactic acid, oxalic acid, citric acid, and citraconic acid (paragraph 208: R = 1).” 	Regarding claim 11, McCullough et al. further disclose “further comprising a solvent selected from the group consisting of ethanol, butanol, propylene glycol, water, and combinations thereof (paragraph 186).” 	Regarding claim 13, McCullough et al. further disclose “wherein the complexing agent is selected from the group consisting of methylamine, dimethylamine, ethylamine, diethylamine, propylamine, dipropylamine, butylamine, dibutylamine, amylamine, dipentylamine, ammonia, and combinations thereof (paragraph 202: one having ordinary skill in the art can at once envisage a linear alkyl amine wherein the number of carbon atoms is 1, 2, or 3 from the disclosure of paragraph 202), and  	wherein the short chain carboxylic acid is acetic acid (paragraph 209: R = 1).” 	Regarding claim 15, McCullough et al. further disclose “further comprising a solvent selected from the group consisting of ethanol, butanol, propylene glycol, water, and combinations thereof (paragraph 186)."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. 	Regarding claim 5, McCullough et al. disclose all that is claimed, as in claim 1 above, except “wherein the molar ratio of complexing agent to the gold salt is around 6:1.”  However, in paragraph 264, McCullough et al. describe “a large excess” of the complexing agent.  Examiner interprets “a large excess” to encompass a molar ratio of around 6:1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853